Citation Nr: 1529088	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-23 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with onychomycosis. 



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1952 to August 1963, and Army from August 1963 to August 1972.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in relevant part, granted service connection for type II diabetes mellitus with onychomycosis associated with
herbicide exposure and assigned a 20 percent disability evaluation.  The case came to the Board from the Atlanta, Georgia RO.

Pursuant to the Veteran's request, he was scheduled for a travel board hearing in May 2015.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2014).  

This appeal was processed using the Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's type II diabetes mellitus with onychomycosis has required an oral hypoglycemic agent, insulin, and a restricted diet, but not restriction of activity.

2.  The Veteran's onychomycosis affects less than one percent of his body and none of the exposed areas.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus with onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522, 4.118, Diagnostic Code 7806, 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

In a January 2009 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b)(1) (2014).  The letter included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for diabetes mellitus arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since that claim is an appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the July 2011 Statement of the Case and June 2014 Supplemental Statement of the Case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  The Veteran's complete service treatment and personnel records are on file, and post-service medical records have been obtained.  The Veteran was afforded a VA examination and the Board finds that this VA examination is  adequate, as it was predicated on a review of the Veteran's medical history as well as on evaluation and fully addressed the rating criteria that is relevant to rating type II diabetes mellitus.  Moreover, there is no objective evidence indicating that there has been material change in the severity of the Veteran's service-connected disability since he was last examined in April 2009.  38 C.F.R. § 3.327(a) (2014).  Notably, the Veteran's private physician submitted statements showing the current severity of the Veteran's diabetes mellitus in July 2009 and August 2011.  Indeed, there is no allegation or evidence revealing any worsening of the disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's disability has been evaluated under Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

38 C.F.R. § 4.119, Diagnostic Code 7913. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

The Board must now ascertain whether a disability rating greater than 20 percent can be awarded for the Veteran's diabetes mellitus by applying the schedular criteria. 

As discussed above, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin, a restricted diet, and regulation of activities. These criteria are conjunctive; all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). 

While the Veteran takes oral hypoglycemic agent and insulin, and is on a restricted diet meeting the requirement for a 20 percent disability rating, he does not meet the criteria for a 40 percent evaluation.  There is no indication that has had restriction of activity.  

As to regulation of activities, the United States Court of Appeals for Veterans Claims has indicated that it must be medically necessary for the veteran to have a "regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The Veteran must have been "instructed to avoid strenuous occupational and recreational activities."  Id.  In this case, the record shows that he has not been restricted in his ability to perform strenuous activities.  In statements submitted in July 2009 and August 2011, the Veteran's private physician specifically did not check the criteria related to regulation of activities.  Furthermore, the Veteran, himself, has not asserted at any time during the course of the appeal that he is so restricted.  In short, there is no evidence that he has been instructed by a medical professional to avoid activities due to his diabetes mellitus.  

There is no competent medical evidence to the contrary.  The medical records are absent for the restriction of activity due to service-connected diabetes mellitus.  Because the criteria for the assignment of a 40 percent disability rating are not met, the higher rating may not be awarded. 

As noted above, compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

During the pendency of the appeal, in a January 2010 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned each extremity a 10 percent disability evaluation.  The Veteran has not disagreed with the evaluations assigned therein.  Accordingly, these issue will not be discussed herein.  

The Board notes that the Veteran is already service-connected for erectile dysfunction associated with diabetes mellitus at a non-compensable evaluation and in receipt of special monthly compensation for the loss of use of a creative organ.  There is no evidence showing deformity of the penis that would warrant the assignment of any additional rating for erectile dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

The Board notes that in conjunction with his diabetes mellitus, the Veteran has onychomycosis on all toenails.  Onychomycosis is not specifically listed in the rating schedule, but is rated as analogous to a skin disorder.  In the Veteran's case, his onychomycosis has resulted in toenail fungus on all toenails bilaterally.  Consequently, the Board determines that of the diagnostic codes relevant to skin disorders, dermatitis under Diagnostic Code 7806 is most appropriate.  For a compensable rating, at least five percent, but less than 20 percent of the entire body or of exposed areas must be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs must be required for a total duration of less than 6 weeks during the past 12 month period.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

The April 2009 VA examination report reflected the following characteristics of the Veteran's onychomycosis: crusting and abnormal texture of more than six square inches; without ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion; affecting  zero percent of the exposed area and affecting less than one percent of the whole body; and without a scar.  

Based on the evidence cited above, the Veteran's onychomycosis affected all of his toes, however it covered less than one percent of his body and no exposed areas were affected.  A consideration of other skin ratings does not reveal any under other code under which the Veteran's onychomycosis would be compensable.  Thus, onychomycosis is incorporated into the current rating for diabetes mellitus, and a separate compensable rating is not warranted.

There are no other complications due to diabetes mellitus.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints regarding his diabetes mellitus were management by restricted diet, and prescription of oral hypoglycemic agent and insulin, which are contemplated by the rating criteria.  

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus with onychomycosis is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


